DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 31, 20202, March 9, 2021, May 28, 2021, September 8, 2021 and December 28, 2021 have been considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Claims 1-16 in the reply filed on December 28, 2021 is acknowledged.  The traversal is on the ground(s) that the inventions involve the special technical feature of at least “a pushing mechanism configured to drive the camera module to an outside of the housing when the camera module rotates to a preset orientation.  After further consideration of Applicants arguments and the art found, the examiner agrees with the applicant arguments and thus, the restriction requirement of November 29, 2021 has been withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, claim 6 requires that the pushing mechanism is configured to drive the camera module to move beyond any one of the four sidewalls from an inside of the housing.  It is not clear whether the applicant intention is to require that the pushing mechanism is configured to drive the camera module to move beyond one of the four sidewalls from an inside of the housing or that the pushing mechanism can selectively drive the camera module to move beyond each one of the four sidewalls from an inside of the housing.  Because the specifications and drawing appear to provide enablement support for driving the camera to move beyond one of the four 

Regarding claim 15, claim 15 is rejected for the same reasons as claim 6.

Regarding claim 20, claim 20 is rejected for the same reasons as claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, 11-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang, US 2017/0244903 A1.
Regarding claim 1, Yang discloses an electronic device (2 in figs. 1-3) comprising:
a housing (4);

a rotating mechanism (actuators 34) configured to drive the camera module to rotate in the housing ¶ 0014, 0019, 0021-0022); and
a pushing mechanism (antenna rod 14 in combination with actuators 34) configured to drive the camera module to an outside of the housing when the camera module rotates to a preset orientation (¶ 0013, 0022-0023).

Regarding claim 2, Yang discloses that the camera module (8) at the preset orientation is moved to the outside of the housing (4), the camera module is able to be used as a front camera (Note that Yang discloses using control buttons (40, 42 and 44 in fig. 4) on a touch screen (6) to control a desired orientation ¶ 0022-0024).

Regarding claim 3, Yang discloses that when the camera module (8) at the preset orientation is moved to the outside of the housing (4), the camera module is able to be used as a rear camera (Yang discloses that for each selection by the user the camera position can be controlled for a particular amount of time or rotation (¶ 0022-0024).  Thus, the user can select to extend the camera and rotate it).

Regarding claim 4, Yang discloses that the rotating mechanism is configured to drive the camera module to reverse about one of a lateral axis or a longitudinal axis of the camera module (Note in fig. 5, that the antenna rod 14 operates to rotate the camera about one of a lateral axis or a longitudinal axis of the camera module).

Regarding claim 5, Yang discloses that the electronic device comprises a display surface (6) and a non-display surface opposite the display surface (See figs. 4-5) (Note that a non-display surface opposite to the display surface is an inherent feature in Yang given that Yang discloses a touch screen display (Shown in figs. 1-2 and 4-6), thus the surface opposite to the display surface is understood to be a non-display surface); and
the pushing mechanism is configured to drive the camera module to move in a direction parallel to the display surface (Note as shown in figs. 2 and 4-5, that the antenna rod 14 in combination with the actuators 34, drive camera module (8) to move in a direction parallel to the display surface (6)).

Regarding claim 6, Yang discloses that the housing has four sidewalls surrounding the display surface (See figs. 1-2 and 4-6); and
the pushing mechanism is configured to drive the camera module to move beyond one of the four sidewalls from an inside of the housing (Note in figs. 1-2 and 4-6, that Yang discloses that the antenna rod 14 in combination with the actuators 34 drive the camera module (8) to move beyond one of the four sidewalls from an inside of the housing (¶ 0012-0013, 0019, 0021-0024)).

Regarding claim 7, Yang discloses that the rotating mechanism comprises a driving motor (actuators 34) and a telescopic rod (14), wherein the driving motor is fixedly connected with the telescopic rod (¶ 0019 and 0021), the telescopic rod is coupled with the camera module (See figs. 1 and 4-6), the driving motor is configured to 

Regarding claim 9, Yang discloses that the telescopic rod is in parallel with a longitudinal axis of the electronic device (See figs. 1 and 4-6); and
the telescopic rod (14) comprises a first rod (14) and a second rod (17), wherein the second rod is sleeved on the first rod (See figs. 1 and 4-6), and the first rod is operable to move in the second rod along a longitudinal direction of the second rod (¶ 0012 and 0019).

Regarding claim 11, Yang discloses an electronic device (2 in figs. 1-3) comprising a housing (4), a camera module (8), a pushing mechanism (antenna rod 14 in combination with actuators 34), a rotating mechanism (actuators 34), and a processor (24; ¶ 0014-0015 and 0021-0024), wherein the camera module, the pushing mechanism, the rotating mechanism, and the processor are all disposed in the housing (¶ 0013-0014);
the pushing mechanism and the rotating mechanism are electrically coupled with the processor (¶ 0021-0024; See also fig. 3); and
the processor is configured to control the rotating mechanism to drive the camera module to rotate in the housing, and configured to control the pushing mechanism to drive (¶ 0021-0024).

Regarding claim 12, limitations of claim 12 have been discussed and analyzed in the rejection of claim 2. 

Regarding claim 13, limitations of claim 13 have been discussed and analyzed in the rejection of claim 3.

Regarding claim 14, limitations of claim 14 have been discussed and analyzed in the rejection of claim 4.

Regarding claim 15, limitations of claim 15 have been discussed and analyzed in the rejection of claim 6.

Regarding claim 16, limitations of claim 16 have been discussed and analyzed in the rejection of claim 7.

Regarding claim 18, Yang discloses a method for controlling a camera module (8 in figs. 1-3) applicable to an electronic device (2), wherein the electronic device comprises a housing (4), a camera module (8), a pushing mechanism (antenna rod 14 in combination with actuators 34), and a rotating mechanism (antenna rod 14 in combination with actuators 34), wherein the camera module, the pushing mechanism, the rotating mechanism, and a processor (24; ¶ 0014-0015 and 0021-0024) all are disposed in the housing (¶ 0013-0014), and the pushing mechanism and the rotating 
the method comprises:
acquiring an operation instruction (by using a touch screen display 6; ¶ 0021-0024);
starting, by the processor (24), the rotating mechanism in response to the operation instruction to drive the camera module to rotate in the housing (¶ 0021-0024); and
starting, by the processor, the pushing mechanism to drive the camera module to an outside of the housing when the camera module is rotated to a preset orientation (¶ 0013, 0021-0024).

Regarding claim 19, Yang discloses that starting, by the processor (24), the rotating mechanism (actuators 34) in response to the operation instruction to drive the camera module (8) to rotate in the housing comprises:
starting, by the processor (24), the rotating mechanism (actuators 34) in response to the operation instruction to drive the camera module to rotate in the housing about one of a lateral axis or a longitudinal axis of the camera module (Note in fig. 5, that the antenna rod 14 operates to rotate the camera about one of a lateral axis or a longitudinal axis of the camera module).

Regarding claim 20, Yang discloses that starting, by the processor (24), the pushing mechanism (antenna rod 14 in combination with actuators 34) to drive the 
starting, by the processor (24), the pushing mechanism (antenna rod 14 in combination with actuators 34) to drive the camera module (8) to move beyond one of four sidewalls (See figs. 1-2 and 4-6) of the housing (4) when the camera module is rotated to the preset orientation (Note in figs. 1-2 and 4-6, that Yang discloses that the antenna rod 14 in combination with the actuators 34 drive the camera module (8) to move beyond one of the four sidewalls from an inside of the housing (¶ 0012-0013, 0019, 0021-0024)), wherein the four sidewalls of the housing surround a display surface of the electronic device (See figs. 1-2 and 4-6).

Allowable Subject Matter
Claims 8, 10 ad 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
February 25, 2022